Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 14, 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Iwaya (2014030849).
Regarding claim 1, Iwaya teaches a gas barrier film comprising: a substrate (please see par. 177); a peeling resin layer (please see par. 36-44) which is provided on one surface of the substrate and from which the substrate can be peeled off; at least one inorganic layer (please see par. 108 and 113); and an adhesive layer (please see 159-164 and 172-175) provided on a surface of a layer of the at least one inorganic layer, the layer being most spaced from the substrate and the surface being opposite to a side of the substrate (please see 159-164, 172-175, 188-208, 277-278), wherein a layer of the at least one inorganic layer, which is nearest to the substrate is provided on a surface of the peeling resin layer, which is opposite to a side of the substrate, the peeling resin layer is a resin layer having an aromatic ring (please see par. 103-104, 108, 113, 122, 159-164, 172-175, 188-208, 277-278, 280-281, example 6), and the adhesive layer is solid at normal temperature and has fluidity by heating, thereby exhibiting adhesiveness (please see par. 25, 37-44, 76-77, 103-104, 108, 113, 122, 159-164, 172-175, 188-208, 277-278, 280-281, example 6) .
Regarding claim 2, Iwaya teaches a gas barrier film according to claim 1, wherein the adhesive layer has fluidity at 50° C. to 200° C., thereby exhibiting adhesiveness (please see rejection for claim 1).
Regarding claim 3, Iwaya teaches a gas barrier film according to claim 1, wherein a glass transition point of the peeling resin layer is 180° C. or higher (please see rejection for claim 1).
Regarding claim 4, Iwaya teaches a gas barrier film according to claim 1, wherein the peeling resin layer includes a bisphenol structure (please see rejection for claim 1).
Regarding claim 5, Iwaya teaches a gas barrier film according to claim 1, wherein the peeling resin layer includes a polyarylate (please see rejection for claim 1).
Regarding claim 6, Iwaya teaches a gas barrier film according to claim 1, wherein a thickness of the peeling resin layer is 0.2 to 4 μm (please see rejection for claim 1).
Regarding claim 7, Iwaya teaches a gas barrier film according to claim 1, wherein a glass transition point of the adhesive layer is 130° C. or lower (please see rejection for claim 1).
Regarding claim , 8 Iwaya teaches a gas barrier film according to claim 1, wherein a thickness of the adhesive layer is 1 to 30 μm (please see rejection for claim 1).
Regarding claim 9, Iwaya teaches a gas barrier film according to claim 1, wherein the adhesive layer is a resin layer having an amorphous resin as a main component (please see rejection for claim 1).
Regarding claim 14, Iwaya teaches a gas barrier film according to claim 1, wherein the substrate is peeled off from the peeling resin layer (please see rejection for claim 1).
Regarding claim 16, Iwaya teaches a gas barrier film comprising: a substrate; a peeling resin layer which is provided on one surface of the substrate and from which the substrate can be peeled off; at least one inorganic layer; and an adhesive layer provided on a surface of a layer of the at least one inorganic layer, the layer being most spaced from the substrate and the surface being opposite to a side of the substrate, wherein a layer of the at least one inorganic layer, which is nearest to the substrate is provided on a surface of the peeling resin layer, which is opposite to a side of the substrate, the peeling resin layer is a resin layer having an aromatic ring, the adhesive layer is solid at normal temperature and has fluidity by heating, thereby exhibiting adhesiveness, the adhesive layer has fluidity at 50° C. to 200° C., thereby exhibiting adhesiveness, a glass transition point of the peeling resin layer is 180° C. or higher, the peeling resin layer includes a polyarylate, a thickness of the peeling resin layer is 0.2 to 4 μm, a glass transition point of the adhesive layer is 130° C. or lower, a thickness of the adhesive layer is 1 to 30 μm, the adhesive layer is a resin layer having an amorphous resin as a main component, the acrylic resin is a resin obtained by polymerizing a single acrylate monomer, and the adhesive layer includes one or more of a styrene-acrylic copolymer, a urethane-acrylic copolymer, and an acrylic resin for adjusting a glass transition point (please see rejection for claim 1).
Regarding claim 17, Iwaya teaches a optical element, wherein the gas barrier film according to claim 1 is stuck to a surface of an optical element body (please see rejection for claim 1).

Allowable Subject Matter
Claims 19 and 20 allowed.

Claim 10, please not all dependencies objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 11 Is objected to based on its dependency.

Claim 12, please not all dependencies objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 13 Is objected to based on its dependency.

Claim 15, please not all dependencies objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 18, please not all dependencies objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB E HENRY whose telephone number is (571)270-5370. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CALEB E HENRY/Primary Examiner, Art Unit 2894